DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 17, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 8-17 are pending.

Claim Rejections - 35 USC § 103
4.	Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US 8,481,025).
This reference teaches a method for removing nitrogenous waste products and treating renal failure by administering a probiotic bacteria ingredient which consists of Lactobacillus acidophilus, Streptococcus thermophilus, and Bifidobacterium longum.  The reference teaches formulating the bacteria with the prebiotic ingredients xylo-oligosaccharide and inulin.  The reference teaches that the prebiotic ingredients are used at an amount between 100 mg to 10 g per serving.  The reference also teaches that the composition can comprise vitamins. The composition can be enterically coated which provides for a delayed release.  In addition, the reference teaches that the S. thermophilus is selected for the ability to reduce urea concentrations from 300 mg/dL to 20 mg/dL within 24 hours (see column 6, lines 62 and 63; column 7, lines 27-32; column 8, line 4; Example 3, and claims).
.
5.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US 8,481,025 – referred to as Ranganathan ‘025) as applied to claims 8-13 above, and further in view of Ranganathan (US 2011/0097307 – referred to as Ranganathan ‘307).
The teachings of Ranganathan ‘025 are discussed above.  The reference does not teach including glutamine in the composition.  Nevertheless, Ranganathan ‘307 teaches incorporating glutamine ingredients in probiotic bacteria compositions which are useful for reducing nitrogenous waste products and treating renal failure (see abstract and paragraph 26).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that reduce nitrogenous waste products and treat renal failure.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
.

Double Patenting
6.	Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 8,481,025 in view of Hosokawa (US 5,972,905) and Paluch (US 6,117,477) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that US ‘025 does not teach using the bacteria at a 1:1:1 ratio. However, column 6, lines 27-34 of US ‘025 teach that each of the bacteria can be present at 10, 15, 20, 30, 40, 50, 60, 70, 80, or 90%.  Thus, US ‘025 encompasses embodiments where each bacteria is present at the same amount, i.e. a 1:1:1 ratio.  Varying the concentration of ingredients within the ranges taught by the reference is not considered to be inventive unless the concentration is demonstrated as critical. In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result. Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.  Please note that MPEP section 804, II-B-1 states: "those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent." In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
In regards to the new limitation that the prebiotic component is present from 100 mg to 10 g per serving, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”    Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been an obvious modification of the references.
7.	Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/619,145 (scheduled to issue as U.S. Pat. No. 10,953,049 on March 23, 2021) in view of Santus (5,952,021) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	


	



	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655